Citation Nr: 0302359	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to May 
1971.  He died in May 1992, and the appellant is the 
veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought.  Following receipt of the appellant's timely appeal, 
the Board remanded the case back to the RO in January 2001 
for further development.  The requested development has been 
completed, and the case has been returned to the Board for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran served in the Republic of Vietnam from May 
1968 to May 1969.  

3.  The veteran died on May [redacted], 1992, of pneumonia which was 
listed on the death certificate as having been due to 
pulmonary fibrosis.  

4.  Pulmonary fibrosis is not listed among the diseases 
presumptively associated with exposure to herbicide agents, 
including Agent Orange.  

5.  A medical opinion is of record suggesting that exposure 
to chemical herbicide agents in Vietnam contributed to the 
veteran's diagnosed pulmonary fibrosis; a contrary VA medical 
opinion is likewise of record.  

6.  At the time of his death, the veteran was not service 
connected for any disability.  


CONCLUSION OF LAW

The veteran's death, caused by pneumonia, due to pulmonary 
fibrosis, was not incurred as a result of his active service, 
or as a result of exposure to herbicide agents therein.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.301, 3.303, 
3.309(c) (2002); 38 U.S.C. § 1116(f), as amended by Pub. L. 
No. 107-103, 115 Stat. 976 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran was exposed to 
herbicide agents, including Agent Orange, while serving in 
the United States Marine Corps (USMC), in the Republic of 
Vietnam during the Vietnam War.  She maintains that such 
exposure either caused or contributed to his pulmonary 
fibrosis which ultimately caused his death in May 1992.  
Accordingly, the appellant asserts that service connection 
for the cause of the veteran's death should be established.  
In such cases, the VA has a duty to assist the claimant in 
developing facts which are pertinent to her claims.  

As noted in the Board's January 2001 Remand, the President 
signed legislation that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim, and to assist a claimant in the development of a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  VA has indicated that, 
with the exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA, and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002).  This assistance specifically includes 
obtaining all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In this case, the Board finds that VA has complied with the 
VCAA.  First, VA notified the appellant and her 
representative of the information needed to substantiate her 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  In the July 1999 
rating decision, the September 1999 statement of the case, 
and in the subsequent supplemental statement of the case of 
June 2002, the appellant was informed as to why her claim was 
denied, and what particular evidence was needed to support 
her claim.  She was further advised via multiple 
correspondence of March 1999, June 1999, November 1999, 
November 2002, and December 2002 of the evidence necessary to 
substantiate her claim, and what evidence she was responsible 
for providing and what evidence the VA would attempt to 
obtain.  In addition, by the above-captioned documents, she 
was advised of her rights and duties under the VCAA.  
Further, she was provided with the regulations pertinent to 
her claim, and she was provided the opportunity to present 
additional evidence and argument in support of that claim.  

Second, the VA fulfilled its duty to assist the appellant in 
obtaining and fully developing all of the evidence relevant 
to her claim to the extent practicable.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  Here, the veteran's service 
medical records as well as his service personnel records have 
been obtained and associated with the claims file.  In 
addition, partial available private clinical treatment 
records have been associated with the claims file, and an 
opinion from his treating physician has been obtained.  The 
appellant was also offered the opportunity to present 
personal hearing testimony before a Hearing Officer or a 
Board member, but declined such opportunity.  

Following the Board's February 2001 Remand, the veteran's 
claims file was referred to a VA medical specialist in order 
to obtain a medical opinion as to the veteran's cause of 
death.  The examiner reviewed the claims file, and addressed 
the question as to whether the listed cause of the veteran's 
death, pulmonary fibrosis, was either caused or influenced in 
a material way by herbicide agents the veteran may have been 
exposed to during his tour of duty in Vietnam.  The examiner 
offered an opinion, and included a rationale which formed the 
underlying basis for his medical opinion.  

The Board has no knowledge of any other documentation which 
could be obtained in support of the appellant's claim.  Here, 
the Board observes that all identified clinical treatment 
records and other medical evidence pertaining to the veteran 
have been obtained and associated with the claims files.  
There do not appear to exist any additional outstanding 
clinical treatment or other medical records of relevance to 
this particular case.  Finally, the Board notes that the new 
provisions of the VCAA have been applied in the adjudication 
of the appellant's claim.  Under these circumstances, no 
further development is required under the VCAA.  

Cause of Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2001).  A principal or contributory cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2001).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c) (2001).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.

In addition, under regulations previously in effect, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has (had) a disease listed at 38 C.F.R. § 3.309(e) (2001) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  Such 
presumption of exposure to herbicide agents has been changed 
in the appellant's favor.  In any event, as this case does 
not turn on whether or not the veteran was actually exposed 
to an herbicide agent, to include Agent Orange, but rather 
the result of such exposure, such exposure is to be presumed.  
It does not, however, otherwise affect the outcome of this 
case as will be explained below.  

In order for a claim for service connection for a disorder, 
disease, or death, claimed to be the result of herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, it must be shown that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West Supp. 2002); 38 C.F.R. § 3.307(a)(6) 
(2002).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(c) 
(2002).  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  The Secretary of the VA has, however, 
specifically determined that presumption for service 
connection for certain diseases, including pulmonary 
fibrosis, is not warranted.  See 67 Fed. Reg. 42,600, 42,605 
(June 24, 2002).  Notwithstanding the foregoing, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5,98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection by proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In the present case, it is undisputed that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  His 
service personnel records disclose that he participated in 
counterinsurgency operations in the Republic of Vietnam from 
May 1968 to May 1969, and was awarded the Vietnam Service 
Medal with four service stars and the Vietnam Campaign Medal.  
In addition, the veteran was awarded the Vietnamese Cross of 
Gallantry and the Navy Commendation Medal with a "V" device 
denoting valor in combat.  Pulmonary fibrosis is not however, 
listed among the diseases at 38 C.F.R. § 3.309(e) which are 
presumptively associated with herbicide exposure.  

The veteran's service medical records fail to disclose any 
diagnosis of pulmonary fibrosis.  He was diagnosed in June 
1963 with chronic bronchitis of unknown etiology.  At that 
time, the veteran reported unproductive coughing of six-
months' duration.  No rales were then present, but he was 
shown to have inspirational and expirational rhonchi.  Later 
in June 1963, the veteran's coughing continued, and he was 
diagnosed with "cigarette cough."  There is no further 
indication in the veteran's service medical records that he 
was seen for respiratory complaints, to include bronchitis or 
coughing.  In fact, a treatment note dated in February 1971 
indicates that the veteran did not have a history of chronic 
cough.  

A private clinical treatment record dated in July 1991 
discloses that the veteran was seen for dyspnea and 
congestion.  It was then noted that he had been hospitalized 
for congestive heart failure in addition to chronic 
obstructive pulmonary disease (COPD).  At that time, the 
veteran was noted to have expressed frustration because his 
breathing difficulties restricted his activities.  A 
statement from the veteran's treating private physician, P. 
T. M., M.D., dated in July 1999 contains his observation that 
the veteran had been exposed to various chemicals while 
serving in Vietnam.  Dr. M. stated that the veteran also had 
a history of arteriosclerotic cardiovascular disease (ASCVD), 
congestive heart failure, and COPD with pulmonary fibroma.  
According to Dr. M., the veteran had been hospitalized for 
three days in early May 1992 with advanced pulmonary 
fibrosis, and subsequently died.  Dr. M. stated that "it 
would appear that chemical exposure was a significant factor 
in his [the veteran's] development of pulmonary fibrosis and 
his subsequent demise, and should be a major consideration in 
your current evaluation and review."  Dr. M. did not 
elaborate further on the above statement.  

Pursuant to the Board's January 2001 Remand, the RO was 
directed to attempt to secure all pertinent treatment records 
involving treatment for the veteran's pulmonary fibrosis, and 
all treatment records from Dr. M..  Accordingly, a letter 
dated in September 2001 was sent to the appellant requesting 
that she identify all health care providers who had rendered 
treatment for the veteran's pulmonary fibrosis, and also 
requested that she complete a medical records release 
authorization form in order that Dr. M's records could be 
obtained.  Multiple records release authorization forms were 
included with the RO's letter which also advised the 
appellant of her rights and duties under the VCAA.  In 
response, in October 2001, the appellant submitted an 
additional copy of the veteran's death certificate, a copy of 
her marriage certificate, and an application for death and 
indemnity compensation (DIC) benefits due to the death of the 
veteran.  The appellant failed to address the RO's request 
that she identify any health care providers who had rendered 
treatment for the veteran's pulmonary fibrosis, and did not 
return the release authorization forms.  The appellant was 
subsequently informed by letter of April 2002 that her annual 
income exceeded the statutory threshold for entitlement to 
DIC benefits, and her application for such benefits was 
therefore denied.  

In any event, the veteran's claims file containing the 
available clinical treatment records and all of his service 
medical and service personnel records was referred to a VA 
physician for review and to obtain an opinion regarding the 
likelihood that the veteran's pulmonary fibrosis was incurred 
as a result of his active service.  In an opinion dated in 
May 2002, the reviewing physician stated that he had reviewed 
the pertinent medical evidence contained in the veteran's 
claims file and in his service medical records.  He stated 
that there was no documentation of record to support the 
assertion that the veteran's pulmonary fibrosis was directly 
related to his active service.  The physician appears to have 
acknowledged that the veteran had been exposed to chemical 
agents in Vietnam, but stated unequivocally that there was no 
evidence in any of the medical or service personnel records 
to indicate that the veteran's pulmonary fibrosis was 
incurred in or as a result of his active service for any 
other reason.  He explained that pulmonary fibrosis was not 
among those diseases presumptively associated with herbicide 
exposure.  Further, the examiner observed that there was 
significant medical evidence to suggest that the veteran was 
a heavy smoker.  He went on to note the veteran's diagnosis 
of bronchitis, and opined that such reflected an acute 
condition, with contemporaneous notations indicating that the 
veteran had "smoker's cough" at that time.  In addition, 
the physician stated that the service medical records 
disclosed significant emphysema, and stated that there was 
nothing in the records to suggest that the veteran's 
pulmonary fibrosis was due to Agent Orange exposure, and 
concluded that the veteran's pulmonary fibrosis was not 
incurred as a result of the veteran's active service.  In an 
additional handwritten note on the examination report, the 
examining physician stated that the 1963 diagnosis of 
bronchitis was felt to be an acute, transitory condition, and 
was not felt to be the cause of pulmonary fibrosis.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, to include as secondary to herbicide exposure.  As 
noted, pulmonary fibrosis is not one of the diseases for 
which there is a presumptive connection with herbicide 
exposure.  Accordingly, service connection for the cause of 
the veteran's death, secondary to herbicide exposure, cannot 
be established on a presumptive basis under 38 C.F.R. 
§ 3.309(e).  The Board is not, however, precluded from 
consideration of the veteran's claim on a direct basis.  See 
Combee, supra.  

As noted, the veteran's service medical records disclose that 
he was diagnosed with what was then characterized as 
"chronic bronchitis" in June 1963, but was later felt to 
have "cigarette" or smoker's cough.  Further, while the 
available post-service clinical treatment records disclose 
that the veteran suffered from COPD and related heart 
disorders, there was no suggestion that any such disorders 
had been incurred as a result of the veteran's active 
service.  It would have been very helpful to have the 
veteran's complete clinical treatment records for review, but 
as the appellant failed to respond to the RO's request for 
such records, any such documentation which might have lent 
substance to her claim for service connection for the 
veteran's death cannot now be considered.  

In any event, the Board recognizes that the veteran's private 
physician offered his opinion that unspecified chemical 
exposure was productive in the development of the veteran's 
pulmonary fibrosis.  Dr. M. did not, however, offer any sort 
of rationale or basis for his conclusory statement.  The 
Board finds the lack of a basis for that opinion significant 
given that pulmonary fibrosis is not presumptively associated 
with herbicide exposure.  The opinion offered by the 
reviewing VA physician, discounting any nexus or link between 
the terminal pulmonary fibrosis and the veteran's active 
service, on the other hand, is supported by a rationale and 
basis.  The Board finds, therefore, that such opinion is to 
be accorded greater weight in assessing whether or not the 
veteran's death as a result of pulmonary fibrosis was 
incurred as a result of his active service.  

The VA physician offered that while the veteran was diagnosed 
with bronchitis in June 1963, such symptoms did not recur 
after that time, suggesting that they were acute and 
transitory.  Moreover, the examining physician offered that 
the service medical records indicated that the veteran was a 
"significant smoker" and that there were indications of 
emphysema.  In any event, he concluded that there was no 
evidence of record to suggest any nexus or link between the 
veteran's cause of death, pulmonary fibrosis, and any 
incident of his active service, to include bronchitis or 
exposure to Agent Orange therein.  The Board finds that 
inasmuch as the VA physician's opinion is supported by a 
plausible rationale, such is more persuasive than the 
unsupported statement offered by the veteran's treating 
physician.  The statement offered by Dr. M only recited the 
various disorders for which the veteran had been previously 
treated, and contained an opinion suggesting that the 
pulmonary fibrosis was incurred as a result of "chemical 
exposure."  

The Board recognizes that the veteran rendered outstanding 
and exemplary service to the United States Marine Corps and 
to his country.  The Board also recognizes that toward the 
end of his life, he suffered from a variety of debilitating 
illnesses including heart disease, congestive heart failure, 
COPD, and pulmonary fibrosis.  However, absent a competent 
medical opinion which is supported by a plausible rationale 
based on objective medical evidence, service connection for 
the cause of his death due to pulmonary fibrosis cannot be 
established.  Moreover, the Board does not doubt the 
sincerity of the appellant's belief that the disease which 
caused the veteran's death was incurred as a result of 
exposure to herbicide agents in Vietnam.  

Such lay statements as offered by the appellant do not, 
however, constitute medical evidence.  As a lay person, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include opinions as to medical 
etiology or medical diagnoses.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  

Thus, the Board can only conclude that the preponderance of 
the evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against her claim, the 
benefit of the doubt doctrine is not for application here.  
See 38 U.S.C.A. § 5107(b) as amended by VCAA.  Therefore, the 
appellant's claim with respect to the issue of entitlement to 
service connection for the cause of the veteran's death, to 
include as secondary to herbicide exposure, must be denied.  


ORDER

Service connection for the cause of the veteran's death, to 
include as secondary to herbicide exposure, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

